


Exhibit 10.1
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
This Amended and Restated Change in Control Agreement (this “Agreement”) is
dated [DATE], and is by and between HALOZYME THERAPEUTICS, INC., a Delaware
corporation (the “Company,” “us,” “we” or “our”), and [EXECUTIVE NAME] (“you” or
“your”).
WHEREAS, the Board of Directors of the Company (the “Board”) considers it
essential to foster the continued employment of key executives and believes it
is in the best interests of the Company and its stockholders to have your
continued dedication, notwithstanding the possibility, threat or occurrence of a
Change in Control of the Company (as defined below).
NOW, THEREFORE, in consideration of the mutual covenants contained in this
agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.“At Will” Employment. You agree that you will continue to be an “at-will”
employee, as defined under applicable law, of the Company or of the Company’s
operating subsidiary, Halozyme, Inc. As such, your employment may be terminated
at any time for any or no reason without liability, except as otherwise provided
in this Agreement or any other employee benefit plan in which you participate
immediately before your termination of employment. Nothing in this Agreement
confers on you any right to continued employment or restricts our right to
terminate your employment at any time for any or no reason.
2.    Change in Control Termination.
(a)    Payments and Benefits. In the event that (1) we terminate your employment
without Cause, (2) you resign for Good Reason, or (3) your employment terminates
due to your death or Disability, in each case on or within 12 months after a
Change in Control (as each capitalized term is defined below), we shall provide
you the following payments and benefits:
(i)    Your annual base salary earned through the date of termination and any
vested accrued benefits, to the extent not previously paid or deferred as of the
date of termination under a tax-qualified or nonqualified deferred compensation
arrangement, to be paid in a lump sum within the time periods mandated by
applicable law after your termination of employment (“Accrued Obligations”);
(ii)    Subject to Section 2(b) below, an amount equal to [●]1 times the sum of
(A) your then-current annual base salary and (B) the amount of your target
annual bonus opportunity (based on the target percentage of your annual base
salary) in respect of the year in which your employment terminates, in each case
as determined without regard to any diminution thereof that may give rise to
Good Reason, to be paid in a lump sum no later than eight (8) days after your
Release
_______________________
1 In the case of the CEO, 2.0; in the case of all other Executives, 1.5.








--------------------------------------------------------------------------------



(as defined below) becomes effective; provided, that if the maximum period
during which you could execute and subsequently revoke the Release spans two
calendar years, then payment shall not be made prior to the first day of the
second calendar year regardless of when your Release actually becomes effective;
(iii)    Subject to Section 2(b) below, an amount equal to 1.5 times the cost of
[●]2 months of your monthly medical premiums (including the employee and
employer portions for you and, if applicable, your spouse and eligible
dependents), if any, under the Company’s group health plans in which you (or
they) participated immediately prior to the date of termination; and
(iv)    Subject to Section 2(b) below, we shall cause 100% of all equity awards
outstanding as of the date of termination to become fully vested and
nonforfeitable upon your termination of employment and otherwise exercisable in
accordance with the terms of the applicable equity plan and award agreement
pursuant to which such awards were granted; provided, that with respect to any
such equity award the vesting of which is based (immediately prior to the date
of termination) in whole or in part upon the achievement of performance goals,
the numbers of shares or units that become fully vested shall be determined
based upon the greater of (x) the target performance level applicable under the
award and (y) the actual performance level achieved under the terms of the award
through the date of termination.
(v)    Notwithstanding anything to the contrary in this Agreement, if we
terminate your employment without Cause, or if you resign for Good Reason,
before a Change in Control, and if you reasonably demonstrate that your
termination of employment (A) was at the request of a third party who has taken
steps reasonably calculated to effect the Change in Control or (B) otherwise
arose in connection with or anticipation of the Change in Control, then for
purposes of this Section 2(a), your termination of employment will be deemed to
have occurred on the effective date of the Change in Control.
(b)    Release. You agree that any payment or benefit provided under this
Agreement pursuant to Section 2(a)(ii), (iii) and (iv) hereof and not otherwise
required by law is conditioned upon your execution and delivery to us of a
general release of claims (a “Release”) substantially in the form attached
hereto as Exhibit A within 21 days (or 45 days in the case of a reduction in
force) following the date of your termination of employment and your
nonrevocation of the Release during the seven-day period following its
execution. If you do not timely execute the Release, if you fail to timely
deliver the executed Release or if you effectively revoke the Release within
seven days following its execution, you will automatically forfeit any right to
receive the payments and benefits provided under this Agreement pursuant to
Section 2(a)(ii), (iii) and (iv) hereof.
_______________________
2 In the case of the CEO, 24; in the case of all other Executives, 18.

    





--------------------------------------------------------------------------------



(c)    Cause. “Cause” means, solely for purposes of this Agreement as determined
in good faith by the Board, which determination will be conclusive, your:
(i)    conviction of, or plea of nolo contendere to, a felony or crime involving
moral turpitude;
(ii)    fraud with respect to, or misappropriation of, any funds or property of
the Company, or any subsidiary, customer or vendor;
(iii)    illegal use or illegal distribution of controlled substances;
(iv)    willful violation of any material written rule, regulation, procedure or
policy of the Company applicable to you that results in demonstrable harm to the
Company, as determined by the Board in good faith; or
(v)    material breach of any material provision of any employment,
nondisclosure, nonsolicitation or other similar material agreement executed by
you for the benefit of the Company that results in demonstrable harm to the
Company, as determined by the Board in good faith.
(d)    Change in Control. A Change in Control shall be deemed to have occurred
if any of the following shall have occurred:
(i)    any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of fifty percent (50%) or more of either (A)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however,
that, for purposes of this definition of Change in Control, the following
acquisitions shall not constitute a Change in Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates or (4) any acquisition
pursuant to a transaction that complies with clauses (iii)(A), (iii)(B) and
(iii)(C) of this definition of Change in Control;
(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;
(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or

    





--------------------------------------------------------------------------------



other disposition of all or substantially all of the assets of the Company, or
the acquisition of assets or securities of another entity by the Company or any
of its subsidiaries (each, a “Business Combination”), in each case unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly, at
least fifty percent (50%) of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any entity
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, fifty percent (50%) or
more of, respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
In construing this definition of Change in Control, a “Person” means any
individual, entity or group within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended, other than employee benefit
plans sponsored or maintained by the Company and by entities controlled by the
Company or an underwriter of the stock of the Company in a registered public
offering.
(e)    Code. “Code” means, solely for purposes of this Agreement, the United
States Internal Revenue Code of 1986, as amended.
(f)    Disability. “Disability” means, solely for purposes of this Agreement,
“disability,” as such or similar term is defined under the Company’s long-term
disability plan as in effect at the relevant time.
(g)    Good Reason. “Good Reason” means, solely for purposes of this Agreement,
without your consent, any of the following conditions:
(i)    any diminution in your annual base salary or annual target bonus
opportunity (as a percentage of your annual base salary);

    





--------------------------------------------------------------------------------



(ii)    a material diminution in your title, position, duties or
responsibilities, or the assignment to you of duties that are materially
inconsistent with the scope of duties and responsibilities associated with your
position immediately before the Change in Control;
(iii)    a material diminution in the authority, duties or responsibilities of
the supervisor to whom you are required to report;
(iv)    a material diminution in the budget over which you retain authority;
(v)    any requirement by the Company that you physically relocate from your
current work location to another work location 30 or more miles away; or
(vi)    any other action or inaction that constitutes a material breach by us of
our obligations under this Agreement;
so long as you notify us no later than 90 days after the existence of any of
these conditions and we fail to cure the condition within 30 days after receipt
of the notice. Notwithstanding the foregoing, no Good Reason exists unless your
termination of employment occurs no later than one year after the initial
existence of any condition listed in this Section 2(g).
3.    Performance Awards upon CIC. The following shall apply with respect to all
equity awards the vesting of which is based in whole or in part upon the
achievement of performance goals that are outstanding as of the effective date
of a Change in Control (such awards, “Performance Awards”): (i) the numbers of
shares or units subject to the Performance Award shall be determined based upon
the greater of (x) the target performance level applicable under the Performance
Award and (y) the actual performance level achieved under the terms of the
Performance Award through the effective date of the Change in Control; (ii)
unless fully paid and settled in connection with the Change in Control, the
resulting number of Performance Award shares or units determined under Section
3(i) above shall remain outstanding, with the number and kind of shares or units
adjusted to reflect the Change in Control in accordance with the terms of the
applicable equity plan, and (iii) any applicable service-based vesting
requirement shall continue to apply on the same basis as originally provided
under the Performance Award, subject to Section 2(a)(iv) above with respect to
the vesting of equity awards upon certain terminations of employment in
connection with a Change in Control.
4.    Exclusivity of Payments and Benefits. This Agreement supersedes all prior
agreements you may have with us regarding compensation or benefits that may
become payable in connection with a change in control of the Company (whether or
not the change in control constitutes a Change in Control), including any
provision contained in any employment agreement, offer letter or
change-in-control agreement, or in any equity incentive plan or equity award
agreement. In addition, in the event of any conflict between the terms of this
Agreement and the terms of any equity incentive plan or equity award agreement
governing any outstanding equity award granted to you, whether on, prior to or
following the date hereof, the terms of this Agreement shall supersede and
control with respect to such equity award. You acknowledge and agree that any
payments received pursuant to this Agreement shall be in lieu of any payments
the Company would otherwise make to you under the Company’s general severance
policy, as such policy may be revised, amended or administered from time to
time. Except as otherwise provided in this Section 4, nothing in this Agreement
will prevent

    





--------------------------------------------------------------------------------



or limit your continuing or future participation in any Company plan, policy or
practice for which you may qualify.
5.     Limitation on Payments and Benefits.
(a)    Tax Liability. You shall bear all expense of, and be solely responsible
for, all federal, state, local or non-U.S. taxes due with respect to any payment
received under this Agreement, including, without limitation, any excise tax
imposed by Code Section 4999.
(b)    Modified Cutback Rule. Notwithstanding anything to the contrary in this
Agreement, if any payment or benefit to be paid under this Agreement (“Contract
Payments”), together with any other payment or benefit that you have the right,
in connection with a Change in Control or the termination of your employment, to
receive from us or from any entity that is a member of an “affiliated group” (as
defined under Code Section 1504(a) without regard to Code Section 1504(b)) of
which we are a member, including, without limitation, any restricted stock,
stock option or similar right, or the lapse or termination of any restriction on
or the vesting or exercisability of any of the foregoing (collectively with the
Contract Payments, the “Total Payments”), constitutes an “excess parachute
payment” (as defined under Code Section 280G(b)), the Total Payments will be
reduced to the minimum extent necessary to prevent any portion of the Total
Payments from becoming nondeductible by the Company under Code Section 280G or
subject to the excise tax imposed under Code Section 4999, but only if, by
reason of such reduction, the net after-tax benefit received by you would exceed
the net after-tax benefit that you would receive if no such reduction was made.
For this purpose, “net after-tax benefit” means (i) the value of the Total
Payments which you receive or are then entitled to receive from the Company that
would constitute “excess parachute payments” within the meaning of Code Section
280G (the “Excess Parachute Payments”), less (ii) the sum of (A) the amount of
all U.S. federal, state and local income taxes payable with respect to the
Excess Parachute Payments, calculated at the maximum marginal income tax rate
for each year in which the Excess Parachute Payments shall be paid to you (based
on the rate in effect for such year as set forth in the Code as in effect at the
time of the first payment of an Excess Parachute Payment), and (B) the amount of
excise taxes imposed with respect to the Excess Parachute Payments above by Code
Section 4999 (or any successor provision thereto), any similar tax imposed by
state or local law and any interest or penalties with respect to such excise
tax(es).
(c)    Determination Process. The determination of whether it is necessary to
decrease the Total Payments pursuant to Section 5(b) hereof shall be made in
good faith by a nationally recognized accounting firm (the “Accounting Firm”)
selected by the Company. This determination, together with supporting
calculations and documentation, will be provided to the Company and you within
forty-five (45) days after your final date of employment and will be conclusive
and binding upon you and the Company, absent manifest error. Notwithstanding the
foregoing, the determinations of the Accounting Firm shall be based upon
methodologies and assumptions agreed between the Company and the Accounting Firm
prior to the Change in Control and shall not be modified thereafter, absent a
change in law or manifest error. We shall bear all fees of the Accounting Firm.
If a reduction in the Total Payments is necessary, reduction shall occur in the
following order: (i) first, by reducing or eliminating the portion of the Total
Payments which are not payable in cash and are not attributable to equity awards
(other than that portion of the Total Payments subject to clause (iii) hereof),
(ii) second, by reducing or eliminating cash payments (other than that portion
of the Total Payments

    





--------------------------------------------------------------------------------



subject to clause (iii) hereof), (iii) third, by reducing or eliminating the
portion of the Payments which are not payable in cash and are attributable to
equity awards and (iv) fourth, by reducing or eliminating the portion of the
Payments (whether or not payable in cash) to which Treasury Regulation
§ 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each case in reverse
chronological order (i.e., beginning with payments or benefits which are to be
paid furthest in the future).
(d)    Adjustments. As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to you or for your benefit pursuant to this Agreement that should not
have been so paid or distributed (“Overpayment”) or that additional amounts that
will have not been paid or distributed by the Company to you or for your benefit
pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of any reduced
Total Payments hereunder.  In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or you that the Accounting Firm believes has a high probability of
success determines that an Overpayment has been made, you shall pay any such
Overpayment to the Company together with interest; provided, however, that no
amount shall be payable by you to the Company if and to the extent such payment
would not either reduce the amount on which you are subject to tax under Section
1 and Section 4999 of the Code or generate a refund of such taxes.  In the event
that the Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be paid promptly (and in no event later than 60 days following the date on
which the Underpayment is determined) by the Company to you or for your benefit
together with interest. Any interest payable hereunder will be based on the
“prime rate” as published in The Wall Street Journal, such rate calculated as of
the day that payment of Overpayment or Underpayment is made hereunder.
6.    Section 409A Compliance.
(a)    This Agreement is intended to comply with, or otherwise be exempt from,
Code Section 409A (together with the Treasury Regulations and other agency
guidance promulgated thereunder, “Code Section 409A”).
(b)    All provisions of this Agreement shall be administered, interpreted and
construed in a manner consistent with the requirements to avoid the imposition
of any additional tax, penalty or interest under Code Section 409A.
(c)    If the Company determines in good faith that any provision of this
Agreement would cause you to incur an additional tax, penalty or interest under
Code Section 409A, the Company and you shall use reasonable efforts to reform
such provision, if possible, in a mutually agreeable fashion to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Code Section 409A or causing the imposition
of such additional tax, penalty or interest under Code Section 409A.
(d)     Notwithstanding anything herein to the contrary, however, the Company
does not guarantee any particular tax effect to you under this Agreement, and we
shall not be liable to you for any payment or benefit paid under this Agreement
that is determined to result in an additional

    





--------------------------------------------------------------------------------



tax, penalty or interest under Code Section 409A, nor for reporting in good
faith any payment or benefit made under this Agreement as an amount includible
in gross income under Code Section 409A.
(e)    Any reimbursement of expenses of or any provision of in-kind benefits to
you, as specified under this Agreement, is subject to the following conditions:
(i) the expenses eligible for reimbursement or the amount of in-kind benefits
provided in one taxable year do not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Code Section 105(b); (ii) we shall
reimburse an eligible expense no later than the end of the year after the year
in which you incurred the expense; and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
(f)    “Termination of employment,” “resignation,” or words of similar import,
as used in this Agreement means your “separation from service” (as defined under
Code Section 409A) for purposes of any payment or benefit under this Agreement
that is a payment of deferred compensation subject to Code Section 409A.
(g)    If a payment obligation under this Agreement arises on account your
separation from service while you are a “specified employee” (as defined under
Code Section 409A and determined in good faith by the Board), any payment of
“deferred compensation” (as defined under Treasury Regulation § 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation § 1.409A-1(b)(3)
through (b)(12)) that is scheduled to be paid (whether in a lump sum or in
installments) within 6 months after your separation from service will, to the
extent required by Code Section 409A, be paid within 15 days after the end of
the 6-month period beginning on the date of your separation from service or, if
earlier, within 15 days after the appointment of the personal representative or
executor of your estate following your death. Any such amount shall, within five
days after your separation from service, be contributed to the trustee of a
“rabbi trust” (i.e., an unfunded arrangement designed to comply with Revenue
Procedure 92-64), held by the trustee pursuant to the terms of such trust and
paid to you in a lump sum, with interest (based on the “prime rate” as published
in The Wall Street Journal, such rate calculated as of the first day that
payments are made to you out of the trust).
(h)    Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty days
following the Termination Date”), the actual date of payment within the
specified period shall be within the sole discretion of the Company. If under
this Agreement, an amount is paid in two or more installments, each installment
shall be treated as a separate payment.
7.    Successors. This Agreement is personal to you and may not be assigned
other than by will or the laws of descent and distribution without our prior
written consent. This Agreement inures to the benefit of and is enforceable by
your representatives. Likewise, this Agreement inures to the benefit of and is
binding upon the Company and its successors and assigns. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would have

    





--------------------------------------------------------------------------------



been required to perform it if no such succession had taken place. As used in
this Agreement, the term “Company” shall mean both the Company as defined above
and any such successor or assignee.
8.    Notices. All notices and other communications hereunder must be in writing
and must be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the employee:
To the Company’s address of record for the employee.
If to the Company:
Halozyme Therapeutics, Inc.
Attention: General Counsel
11388 Sorrento Valley Road
San Diego, California 92121
or to any other address as either party shall have furnished to the other in
writing in accordance with this Section 8. Notice is effective when actually
received by the addressee.
9.    Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement.
10.    Withholding. We may withhold from any amount payable under this Agreement
U.S. federal, state or local or non-U.S. taxes required to be withheld under
applicable law.
11.    Amendment; Waiver. No provision of this Agreement may be modified, waived
or discharged except by a writing signed by both parties. The failure of either
party to insist upon strict compliance with any provision of this Agreement or
assert any right either party may have hereunder does not constitute a waiver of
the provision or right under this Agreement.
12.    Legal Fees. The Company shall pay or reimburse you for any reasonable,
documented legal fees that you actually incur in the resolution of a good-faith
dispute as to the terms of this Agreement and the parties’ obligations hereunder
provided that you prevail on more than one substantial issue in such dispute.
13.    Applicable Law. This Agreement is governed by the laws of the State of
California, without reference to principles of conflict of laws, as these laws
are applied to agreements between California residents entered into and to be
performed entirely within the State of California.
14.    Counterparts. This Agreement may be executed in two or more counterparts,
each being an original and all of which, when taken together, is deemed one
instrument.
15.    Termination. This Agreement shall terminate on the earliest of:
(a)    the date your employment terminates, unless such termination is covered
by Section 2(a) of this Agreement (including by application of Section 2(a)(v))
(a “Covered Termination”);

    





--------------------------------------------------------------------------------



(b)    the first anniversary of a Change in Control, unless you have previously
experienced a Covered Termination; or
(c)    upon satisfaction of all of the Company’s obligations under this
Agreement, if you have experienced a Covered Termination.
[signature page follows]

    





--------------------------------------------------------------------------------




The parties are signing this Amended and Restated Change in Control Agreement on
the date stated in the introductory clause.
HALOZYME THERAPEUTICS, INC.
By:                         
Name:
Title:


EMPLOYEE
                        
[Employee Name]






--------------------------------------------------------------------------------




EXHIBIT A
Form of Release
1.General Release.
(a)In exchange for the consideration provided pursuant to the Amended and
Restated Change in Control Agreement (the “Severance Agreement”) dated as of
_____________ between ________________ (“Employee”) and Halozyme Therapeutics,
Inc. (“Company”), Employee, together with Employee’s heirs, executors,
representatives, agents, insurers, administrators, successors and assigns
(collectively, “Releasors”), unconditionally, irrevocably and absolutely
releases and discharges Halozyme Therapeutics, Inc. (“Company”), and any parent
and subsidiary corporations (direct or indirect), divisions and affiliated
corporations, partnerships or other affiliated entities of Company, past and
present, as well as Company’s employees, officers, directors, agents and
attorneys and their respective successors and assigns (collectively, “Released
Parties”), from all claims related in any way to the transactions or occurrences
between them to date, to the fullest extent permitted by law, including, but not
limited to, Employee’s employment with Company, the termination of Employee’s
employment and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with
Company, whether under non-U.S. law or U.S. federal, state or local law. This
release is intended to have the broadest possible application and includes, but
is not limited to, any non-U.S. or U.S. federal, state and/or local tort,
contract, common law, constitutional or other statutory claims, including, but
not limited to, alleged violations of Title VII of the Civil Rights Act, as
amended, the Americans with Disabilities Act, as amended, the Family and Medical
Leave Act, as amended, the Equal Pay Act, as amended, the Employee Retirement
Income Security Act, as amended (with respect to unvested benefits), the Civil
Rights Act of 1991, as amended, Section 1981 of U.S.C. Title 42, as amended, the
Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, the Age Discrimination in Employment Act, as
amended, the Genetic Information Nondiscrimination Act, as amended, the
California Labor Code, the California Fair Employment and Housing Act, as
amended, the California Family Rights Act and/or any other claims that may
legally be waived and released. Employee expressly waives Employee’s right to
recovery of any type, including damages or reinstatement, in any administrative
or court action, whether state or federal and whether brought by Employee or on
Employee’s behalf, related in any way to the matters released in this release
agreement (this “Release”). However, this Release excludes, and Employee does
not waive, release or discharge, any right to file an administrative charge or
complaint with the Equal Employment Opportunity Commission or other
administrative agency.
(a)[In further consideration of the payments and benefits provided to Employee
under the Severance Agreement, Releasors hereby irrevocably and unconditionally
fully and forever waive, release and discharge the Releasees from any and all
Claims, whether known or unknown, from the beginning of time to the date of the
Employee’s execution of this Release, arising under the Age Discrimination in
Employment Act (ADEA), as amended, and its implementing regulations. By signing
this Release, the Employee hereby acknowledges and confirms that: (i) the
Employee has read this Release in its entirety and understands all of its terms;
(ii) the Employee has been advised of and has availed him- or herself of the
right to consult with an attorney prior to executing






--------------------------------------------------------------------------------



this Release; (iii) the Employee knowingly, freely and voluntarily assents to
all of the terms and conditions set out in this Release including, without
limitation, the waiver, release and covenants contained herein; (iv) the
Employee is executing this Release, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which Employee is otherwise entitled; (v) the Employee was given at least 21
days to consider the terms of this Release and consult with an attorney,
although Employee may sign it sooner if desired; (vi) the Employee understands
that Employee has seven days from the date Employee signs this Release to revoke
the release in this paragraph by delivering notice of revocation to the Company
in accordance with Section 11 hereof before the end of such seven-day period;
and (vii) the Employee understands that the release contained in this paragraph
does not apply to rights and claims that may arise after the date on which the
Employee signs this Release.]
(b)The parties agree that this Release is not intended to bar any claims that,
by statute, may not be waived, such as claims for workers’ compensation
benefits, unemployment insurance benefits and statutory indemnity, as
applicable.
(c)Employee acknowledges that Employee may later discover facts or claims
different from, or in addition to, the facts or claims that Employee knows or
believes to be true with respect to the subject matter of this Release and
which, if known at the time of signing this Release, may have materially
affected this Release or Employee’s decision to enter into it. Employee agrees,
nonetheless, that this Release shall be and remain effective in all respects,
notwithstanding such different or additional facts or claims the discovery of
them.
(d)Employee declares and represents that Employee intends this Release to be
complete and not subject to any claim of mistake, that this Release expresses a
full and complete release of claims, and Employee intends the Release to be
final and complete. Employee executes this Release with the full knowledge that
it covers all possible claims against Company and the Released Parties to the
fullest extent permitted by law.
2.    Waiver of Rights Under Section 1542 of the California Civil Code. Employee
has been made aware of and understands the provisions of California Civil Code
Section 1542 and acknowledges and agrees that all rights, benefits and
protections thereunder are expressly waived. That section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


3.    Representation Concerning Filing of Legal Actions. Employee represents
that, as of the date of this Release, Employee has not filed any lawsuits,
charges, complaints, petitions, claims or other accusatory pleadings against
Company or any of the other Released Parties in any court or with any
governmental agency.

    





--------------------------------------------------------------------------------



4.    [Continuing Obligations. Employee further agrees to comply with the
continuing obligations regarding confidentiality set forth in Company’s Employee
Nondisclosure and Assignment Agreement.]
5.    Effective Date/Acknowledgements. Employee has 21 days from the date first
set forth below (such 21-day period, the “Consideration Period”) to consider
whether or not to enter into this Release (although Employee may elect not to
use the full Consideration Period at Employee’s option). No later than the last
day of the Consideration Period, Employee must have returned an executed version
of this Release to the Company. Employee may revoke this release during the
seven-day period following its execution and delivery to the Company. This
Release shall become effective and enforceable on the eighth day after Employee
has returned a signed copy of this Release to the Company, provided that
Employee signs it during the Consideration Period and does not revoke it within
seven days after its execution and delivery. If the signed Release is not
received by the Company on or before the last day of the Consideration Period,
or if Employee revokes the Release within seven days following its delivery to
the Company, the Company will assume that Employee is not interested in the
consideration set forth in Sections 2(a)(ii)-(iv) of the Severance Agreement,
and the offer will be automatically withdrawn. By signing this Release, Employee
acknowledges that (a) Employee has read and understands the terms of this
Release, (b) Employee has obtained and considered such legal counsel as Employee
deems necessary, and (c) Employee enters this Release freely, knowingly and
voluntarily.
6.    No Admissions. By entering into this Release, the Released Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
The parties understand and acknowledge that this Release is not an admission of
liability and shall not be used or construed as such in any legal or
administrative proceeding.
7.    Severability. In the event any provision of this Release shall be found
unenforceable, the unenforceable provision shall be deemed deleted, and the
validity and enforceability of the remaining provisions shall not be affected
thereby.
8.    Full Defense. This Release may be pled as a full and complete defense to
and may be used as a basis for an injunction against any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof.
9.    Applicable Law. The validity, interpretation and performance of this
Release shall be construed and interpreted according to the laws of the United
States of America and the State of California without regard to conflicts-of-law
principles. The parties hereby irrevocably submit to the exclusive jurisdiction
of the courts of the State of California and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.
10.    Entire Agreement; Modification. This Release[, including the continuing
obligations under Company’s Employee Nondisclosure and Assignment Agreement
previously signed by Employee and Exhibit A thereto, which are incorporated
herein by reference,] [is / are] intended to be the entire agreement between the
parties and supersede and cancel any and all other and prior agreements, written
or oral, between the parties regarding this subject matter. This Release may be
amended only by a written instrument executed by all parties hereto.

    





--------------------------------------------------------------------------------



11.    Notices. All notices under this Release must be given in writing, by
regular mail, if to Employee, to the mailing address on file with the Company,
and if to the Company, to:
Halozyme Therapeutics, Inc.
Attention: General Counsel
11388 Sorrento Valley Road
San Diego, California 92121
12.    Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, but all of which, taken together, shall constitute
one and the same instrument.
13.    ACKNOWLEDGEMENT. EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS READ
THE FOREGOING RELEASE, FULLY UNDERSTANDS EACH AND EVERY PROVISION CONTAINED
HEREIN, VOLUNTARILY ENTERS INTO THIS RELEASE AND HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE BEFORE SIGNING THIS
RELEASE. EMPLOYEE FURTHER ACKNOWLEDGES THAT EMPLOYEE’S SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE THE COMPANY FROM ANY AND ALL CLAIMS.
*    *    *


Wherefore, the parties have executed this Release on the dates shown below.
 


Date: _____________________        By:                         
Employee


                


Date: _____________________        By:                         
Halozyme Therapeutics, Inc.









    



